Citation Nr: 1328367	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for hypothyroidism for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.  The appellant is his surviving spouse.  She notified 
VA that the Veteran died in April 2102.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2009 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which continued the Veteran's 10 
percent disability evaluation for hypothyroidism.  In an 
April 2010 rating decision from the Seattle, Washington RO, 
the Veteran's disability evaluation was increased to 30 
percent, effective July 2, 2008.  Despite the assignment of 
an increased disability evaluation for this disorder, the 
issues remain in appellate status because the Veteran 
continued to express disagreement with the assigned ratings.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating 
decision issued after a notice of disagreement which grants 
less than the maximum rating available does not "abrogate 
the pending appeal").  Jurisdiction of the claims file was 
subsequently transferred back the Portland RO.  

The issue of whether the Veteran's surviving spouse may be 
substituted for the Veteran with regard to the claim that 
was pending at the time of his death and the issue of 
entitlement to service connection for the cause of the 
Veteran's death have been raised by the record in a May 2012 
claim, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

VBA Fast Letter 10-30 (Aug. 10, 2010) provides guidance that 
a claim for accrued benefits will automatically be 
considered as a request to substitute.  The appellant filed 
a claim for accrued benefits in May 2012.  

When a veteran has claims pending at the time of his death, 
his surviving spouse may be paid periodic monetary benefits, 
which were due and unpaid, to which he was entitled at the 
time of his death based on existing ratings or decisions, or 
other evidence that was on file when he died.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000 (2012).  The statute regarding 
accrued benefits claims was amended on October 10, 2008.  
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212 (2008).  Section 212 created a new statute, which 
provided that if a claimant died while a claim or appeal for 
any benefit under a law administered by VA was pending, a 
living person who would be eligible to receive accrued 
benefits due to the claimant may, not later than one year 
after the date of the death of the claimant, request to be 
substituted as the claimant for the purposes of processing 
the claim to completion.  See 38 U.S.C.A. § 5121A.  The new 
statute allows a person who could be considered an accrued 
benefits claimant to continue adjudication of the deceased 
claimant's claim and substitute for the deceased claimant.  
The provisions of the new statute apply with respect to the 
claim of any claimant who dies on or after October 10, 2008.  
See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 

Usually, when a Veteran dies during the pendency of an 
appeal, his claim must be dismissed for lack of 
jurisdiction.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  See 
also 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2012).  However, in this case, the Veteran's death has not 
been established by one of the types of evidence set forth 
in 38 C.F.R. § 3.211 (2012).  

In her May 2012 application, the appellant reported that the 
Veteran's date of death was April 28, 2012.  Although the 
appellant submitted an April 2012 receipt from a funeral 
home, which contains the name of the Veteran as the 
decedent, the claims folder does not appear to contain a 
copy of the Veteran's death certificate.  Review of the 
claims folder shows that, although a June 2012 letter 
requested that the appellant submit the Veteran's death 
certificate, there is no indication that she did so.  
Accordingly, the Board finds a remand is required in order 
to obtain a copy of the Veteran's death certificate (or 
other proper form of evidence of death as listed in 38 
C.F.R. § 3.211 (2012)).

Accordingly, the case is REMANDED for the following action:

Confirm the Veteran's death by obtaining 
the Veteran's death certificate or other 
proper evidence of death as listed in 38 
C.F.R. § 3.211(a) through (e).  
Thereafter, take any other action deemed 
warranted.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012) 

